COURT OF APPEALS
                                                 SECOND DISTRICT
OF TEXAS
                                                                FORT
WORTH
 
 
                                               NOS.  2-10-089-CR
2-10-090-CR
2-10-091-CR
2-10-092-CR
 
MICHELLE LEHMAN                                                                          APPELLANT
 
                                                             V.
 
THE STATE OF TEXAS                                                                             STATE
 
                                                       ------------
 
          FROM
COUNTY CRIMINAL COURT NO. 10 OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




On
February 17, 2010,[2]
appellant Michelle Lehman filed a notice of appeal in four trial court cause
numbers, attempting to appeal a judgment rendered on November 3, 2009.[3]  Because appellant had timely filed a motion
for new trial, the notice of appeal was due to be filed in the trial court on
or before February 1, 2010.  See
Tex. R. App. P. 26.2(a)(2).  Appellant did
not timely file a motion to extend time to file the notice of appeal, nor did
she file her notice of appeal within the permissible extension period.  See Tex. R. App. P. 26.3.  Appellant responded to this court=s
inquiry into its jurisdiction, but that response does not show grounds for
continuing the appeals.  See Tex.
R. App. P. 44.3.  Accordingly, we must
dismiss these appeals for want of jurisdiction. 
See Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W.2d 519,
522B23
(Tex. Crim. App. 1996).
 
PER CURIAM 
 
PANEL:  LIVINGSTON, C.J.; DAUPHINOT, and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  April 22, 2010




[1]See Tex. R. App. P. 47.4.


[2]The notice of appeal
is dated 2-17-10 at the top of the page.


[3]The judgment and notice
of appeal apply to all four trial court cause numbers.